PER CURIAM.
Appellant, Tyrone Evans, was found guilty by a jury of the crime of robbery. He was adjudged guilty by the court and sentenced to the state penitentiary for the remainder of his life.
The grounds relied on by appellant for reversal have been considered in the light of the record, briefs and argument of counsel and we find no reversible error has been shown. We find that the verdict is fully *683supported by the evidence and that the several rulings of the trial court challenged by appellant did not, on the record, and under the law, constitute harmful error.
Affirmed.